Citation Nr: 1233593	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-23 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1981 to March 1985, from April 1987 to October 1987, from January 1992 to April 1992, and from October 2005 to October 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, inter alia, denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.


FINDING OF FACT

The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's current left ear hearing loss disability and his military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a bilateral hearing loss disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As discussed below, the Veteran's claim for service connection for a bilateral hearing loss disability has been granted.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection

The Veteran essentially contends that he has a bilateral hearing loss disability as a result of noise exposure during his military service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In order to establish service connection on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for sensorineural hearing loss may be established based on a legal presumption by showing that such disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a); see also VA Under Secretary for Health letter dated October 4, 1995 (noting that it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability). 

Regarding the first Hickson element, evidence of a current disability, impaired hearing is a disability when: (a) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or (b) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater, or (c) speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).  In the instant case, a July 2009 VA clinical note demonstrates that the Veteran suffers from a bilateral hearing loss disability for VA purposes.  The Board acknowledges that the Veteran received a VA examination in March 2010, and the Veteran did not demonstrate a hearing loss disability for VA purposes at that time.  The examiner did not reconcile this finding with the July 2009 clinical record finding the presence of a disability.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the first Hickson element, evidence of a current disability, is met.

Regarding the second Hickson element, in-service disease or injury, the Veteran asserts that he was exposed to loud noise in service.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including exposure to loud noise during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, the Veteran has been awarded service connection for tinnitus based on his in-service noise exposure.  The second Hickson element, in-service injury, is met.

With regard to the third Hickson element, medical nexus, as noted above, even without medical evidence linking the current disability to military service, service connection for sensorineural hearing loss may be established based on a legal presumption by showing that such disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  

A July 2009 VA audiological consultation, which occurred within one year of the Veteran's separation from service in October 2008, recorded the following air conduction pure tone thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
15
20
35
LEFT
20
20
15
35
45

Puretone threshold averages were 22 decibels in the right ear and 27 decibels in the left ear.  The Maryland CNC speech discrimination score was 76 percent for the right ear and 64 percent from the left ear.  The clinician noted that the test reliability was "fair" without further explanation; the clinician did not suggest, however, that the test results were invalid.

Turning now to a determination of the level of hearing acuity in each ear, this audiometric evaluation demonstrates that the Veteran had level III hearing in the right ear (between 0 and 41 average puretone decibel hearing loss, with between 76 and 82 percent speech discrimination).  The Veteran had level V hearing in the right ear (between 0 and 41 average puretone decibel hearing loss, with between 60 and 66 percent speech discrimination).  

With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With the poorer ear at level V hearing loss and the better ear at level III hearing loss, a 10 percent rating is warranted.  See 38 C.F.R. § 4.85 (2011).  The Veteran's bilateral hearing loss disability, therefore, manifested itself to a degree of 10 percent within one year from the date of separation from service.  While the Board notes that the Veteran was provided with a VA examination in March 2008, at which time the examiner found that there was likely not a connection between the Veteran's bilateral hearing loss disability and his active duty service, the examiner did not reconcile this opinion with the Veteran's demonstrated hearing loss in the July 2009 clinical treatment record.  

Rather than remand this case in order to have the examiner clarify her opinion, however, the Board will resolve the benefit of the doubt in favor of the Veteran.  The Board concludes that service connection for a bilateral hearing loss disability is warranted.  The Veteran's claim for service connection is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a bilateral hearing loss disability is granted.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


